DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 07/12/2019 has been entered and fully considered.  Claims 1-15 are pending.  Claim 15 is amended.  Claims 1-15 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0030468 A1 (“Inui”).
Regarding claim 1
Regarding claims 2 and 6, Inui discloses the battery pack of claim 1.  By virtue of the high heat conductive member 9 being made of a heat conductive material (i.e. a heat absorbing material), the high heat conductive member 9 is inherently capable of transferring the heat generated from the at least one battery module to an adjacent battery module through the heat conductive material [claim 2] and absorbing and storing the heat generated from the at least one battery module [claim 6].
Regarding claim 5, Inui discloses the battery pack of claim 1.  Inui discloses the high heat conductive member 9 is provided to bridge over the battery modules 7, 8 ([0032]-[0033]) and, as shown in Fig. 2, contacts the battery modules.  The point on the battery modules 7, 8 that contacts the high heat conductive member 9 corresponds to the claimed bridge mounting portion.  As shown in Fig. 2, the high heat conductive member 9 is supported in an upward direction.
Regarding claim 11, Inui discloses the battery pack of claim 1.  The high heat conductive member 9 meets the structural limitations of the instant claim because the high heat conductive member 9 is capable of being attached to the surface of the battery modules at multiple locations.
Regarding claim 13, Inui discloses the battery pack of claim 1.  As shown in Fig. 2, the high heat conductive member 9 is formed in a shape in which both end portions that contact the at least two battery modules (shown as right and left end portions in Fig. 2) are extended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0030468 A1 (“Inui”).
Regarding claim 3, Inui discloses the battery pack of claim 1.  While Inui is silent regarding the bridge member comprising at least two bridge members that are disposed between the at least two battery modules while being spaced apart from each other in a direction orthogonal to a stacking direction of the plurality of battery modules, this would have been obvious in view of Inui.  
Regarding the at least two bridge members, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and MPEP 2144.04(VI)(B).
Regarding the positioning of the at least two bridge members, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the at least two high heat conductive members 9 as claimed because shifting the position of the high heat conductive members 9 would not have modified operation of the device.  Moreover, given the purpose of the high heat conductive member 9 (i.e. conducting heat between the battery modules 7, 8), one having ordinary skill in the art would be motivated to determine acceptable positioning of the high heat conductive members 9.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(VI)(C).
Regarding claim 9, Inui discloses the battery pack of claim 1.  As shown in Fig. 2, the battery modules 7, 8 are arranged in a horizontal direction.  While Inui is silent regarding the bridge member is disposed at an upper corner portion of the plurality of battery modules, this would have been obvious in view of Inui.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the at least two high heat conductive member 9 as claimed because shifting the position of the high heat conductive member 9 would not have modified operation of the device.  Moreover, given the purpose of the high heat conductive member 9 (i.e. conducting heat between the battery modules 7, 8), one In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(VI)(C).
Regarding claim 10, Inui discloses the battery pack of claim 1.  While Inui is silent regarding the bridge member is detachable from the plurality of battery modules, this would have been obvious in view of Inui.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the high heat conductive member 9 as detachable from the battery modules in order to allow for the repair of the components of the battery pack such as the battery modules 7, 8 or the high heat conductive member 9.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); and MPEP 2144.04(V)(C).
Regarding claim 14, Inui discloses the battery pack of claim 1.  While Inui is silent regarding a plurality of bridge members are mounted on the at least one battery module, this would have been obvious in view of Inui.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide two of the high heat conductive members 9 because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza,
Regarding claim 15, Inui discloses the battery pack of claim 1.  While Inui does not expressly disclose a vehicle comprising the battery pack, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a vehicle with the battery pack because Inui discloses the battery pack is suitably used in an electric vehicle ([0002]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0030468 A1 (“Inui”) in view of US 2017/0365887 A1 (“Kwon”).
Regarding claim 4, Inui discloses the battery pack of claim 1.  Inui is silent regarding the bridge member comprising an adhesive material at both ends thereof to be adhesively fixed to an outer surface of the plurality of battery modules.
Kwon discloses a secondary battery pack comprising a secondary battery module including battery cells and cooling fins (Abstract).  Kwon teaches the concept of providing an adhesive pad 230 between battery cell 210 and cooling fin 220 to couple or bond the battery cell 210 and the cooling fin 220 to each other ([0064], [0070]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an adhesive at both ends of the high heat conductive member 9 so as to couple or bond the battery modules 7, 8 to the high heat conductive member 9 as taught by Kwon.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0030468 A1 (“Inui”) in view of US 2013/0130074 A1 (“Timmons”).
Regarding claims 7-8, Inui discloses the battery pack of claim 6.  Inui is silent regarding the bridge member comprising an internal space and contains the heat absorbing material in the internal space [claim 6] and the bridge member is configured to allow replenishing or withdrawal of the heat absorbing material provided in the internal space [claim 8].
Timmons discloses a battery module comprising one or more battery cells 110 and cooling plates 120 (Fig. 2A).  The cooling plates 120 include heat pipes 122, which contain a heat transfer fluid 126 within them (Figs. 3A-3C; [0026], [0029]).  Under normal operating conditions, the heat pipe 122 as well as the heat transfer fluid 126 contained therein will absorb heat from the battery or related ambient environment.  During such time, the heat pipe 122 is able to withdraw heat from the cell at the fluid's liquid-gas transition temperature ([0033]).  During thermal runaway or a related abuse condition where the heat flow Q exceeds the capability of the container 122 to hold the heat transfer fluid 126, the internal pressure inside the heat pipe 122 caused by the heat transfer fluid 126 exceeds the limit of rupture disc 124, causing it to rupture or otherwise become dislodged.  This in turn creates a flowpath between the high pressure environment inside the heat pipe 122 and the ambient environment (i.e. allows for withdrawal of the heat absorbing material).  The highly pressurized fluid 126 escapes through the newly-created flowpath; its latent heat is then liberated, to be absorbed by the ambient environment ([0034]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the concept of heat pipes as taught by Timmons to allow for withdrawal of heat from the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0030468 A1 (“Inui”) in view of US 2012/0107663 A1 (“Burgers”).
Regarding claim 12, Inui discloses the battery pack of claim 1.  As described by Inui, the high heat conductive member 9 is attached to the battery modules 7, 8 (Fig. 2; [0032]-[0033]); however, Inui is silent regarding the plurality of battery modules and the bridge member include a protrusion and a recess that are formed in mutually corresponding shapes at regions that contact each other.
Burgers discloses a heat exchanger and battery unit structure (Abstract; Fig. 1) wherein protruding members 30 are formed on a cooling plate 20 and corresponding recessed openings 18 are formed on housing 14 (Figs. 2A-2B; [0038]).  This creates a mechanical interlock between a first engaging device on battery unit 11 and a second engaging device on heat exchanger structure 12 ([0038]) and provides for a generally low thermal resistance between the battery unit 11 and the cooling plate 20 when compared to other heat flow path thermal resistances ([0039]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed protrusion and recess structure as taught by Burgers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727